Case 1:18-cr-00167-PLM ECF No. 976 filed 11/05/19 PagelD.6074 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
vs. No. 1:18-cr-00167
RYAN RASHAD BROWN, HON. PAUL L. MALONEY
United States District Judge
Defendant.

/

 

VERDICT FORM

We, the members of the jury, unanimously find as follows:

Question 1. With respect to the charge in Count 1 of the Superseding Indictment,
conspiracy to distribute and possess with intent to distribute cocaine and cocaine

base, we find the Defendant, RYAN RASHAD BROWN:

Not Guilty Guilty 2 (

If you answered Not Guilty in response to Question 1 for Defendant RYAN RASHAD

BROWN, skip Question 1(a) and proceed to Question 2.

If you answered Guilty in response to Question 1 for Defendant RYAN RASHAD

BROWN, proceed to Question 1(a).
Case 1:18-cr-00167-PLM ECF No. 976 filed 11/05/19 PagelD.6075 Page 2 of 3

Question 1(a). With respect to Count 1, indicate the amount of cocaine you find
beyond a reasonable doubt was attributable to RYAN RASHAD BROWN as a result
of his own conduct and the conduct of other co-conspirators reasonably foreseeable to
him by checking one of the lines below:

Less than 500 grams of cocaine

} ‘ 500 grams or more of cocaine

Question 2. With respect to the charge in Count 5 of the Superseding Indictment,
possession with intent to distribute cocaine on or about April 8, 2018, we find the

Defendant RYAN RASHAD BROWN:

Not Guilty Guilty ;

Question 3. With respect to the charge in Count 12 of the Superseding Indictment,
possession with intent to distribute cocaine on or about May 7, 2018, we find the

Defendant RYAN RASHAD BROWN:

Not Guilty Guilty j

If you answered Not Guilty in response to Question 3, sign and date the form and
proceed to your determination of the next defendant. If you answered Guilty in

response to Question 3, proceed to Question 3(a).
Case 1:18-cr-00167-PLM ECF No. 976 filed 11/05/19 PagelD.6076 Page 3 of 3

Question 3(a). With respect to Count 12, indicate the amount of cocaine you find
beyond a reasonable doubt was attributable to RYAN RASHAD BROWN as a result
of his own conduct:

Less than 500 grams of cocaine

x 500 grams or more of cocaine

mer 15119 Wy jak

JURY FOREPERSON
